UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4866



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEFFREY NOAH BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CR-01-423)


Submitted: April 29, 2004                      Decided:   May 3, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jeffrey Noah Brown appeals the district court’s judgment

revoking his supervised release and imposing a prison term of eight

months.       Brown’s counsel filed a brief pursuant to Anders v.

California,     386    U.S.    738    (1967),      stating       that   there       were   no

meritorious grounds for appeal but raising the issue of whether the

district court abused its discretion by revoking Brown’s supervised

release.       Brown   was     advised      of    his    right    to    file    a    pro   se

supplemental brief but has declined to do so.                    We have reviewed the

record on appeal and conclude that the district court did not abuse

its discretion by revoking Brown’s supervised release and imposing

a prison sentence.           See United States v. Davis, 53 F.3d 638, 642

(4th Cir. 1995) (providing standard of review). In accordance with

the requirements of Anders, we have reviewed the entire record in

this   case    and    have    found    no    meritorious         issues    for      appeal.

Accordingly, we affirm the revocation of Brown’s supervised release

and his sentence.        This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.                   If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.                 Counsel’s motion must state that

a copy thereof was served on the client.                     We dispense with oral

argument because the facts and legal contentions are adequately


                                         - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -